 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax: (520) 798-1037
 4
     Email: fpetersen@mcrazlaw.com
 5          irothschild@mcrazlaw.com
 6   By:     Frederick J. Petersen, #19944
 7           Isaac D. Rothschild, #25726
             22003-2/mbt
 8
     Attorneys for Debtors
 9
10                           UNITED STATES BANKRUPTCY COURT

11                                    DISTRICT OF ARIZONA
12
     In re                                     Chapter 11
13
     DAVID K. CROWE and                        No. 4:19-bk-04406-BMW
14   COLLEEN M. CROWE,
15
                                 Debtors.
16
17
                   AMENDED CHAPTER 11 PLAN OF REORGANIZATION
18                      DATED AUGUST 2, 2019 PROPOSED BY
19                    DAVID K. CROWE AND COLLEEN M. CROWE

20
21
22
23
24
25
26


Case 4:19-bk-04406-BMW       Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27   Desc
                             Main Document    Page 1 of 25
 1
 2
 3                                                       TABLE OF CONTENTS

 4   I.         INTRODUCTION ........................................................................................................... 1
 5   II.        DEFINITIONS, RULES OF INTERPRETATION, COMPUTATION OF TIME......... 1
     III.        SUMMARY OF THE PLAN OF REORGANIZATION.............................................. 2
 6
     IV.         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .............. 5
 7
           A.       Class 1 – Administrative Claims ................................................................................ 5
 8         B.       Classified Claims ........................................................................................................ 6
 9         C.       Cramdown and Absolute Priority Rule .................................................................... 12
10         D.       Acceptance or Rejection of the Amended Plan........................................................ 13
           E.       Means of Effectuating the Amended Plan................................................................ 13
11
           F.       Total funding of the Plan will total $278,379.80. .................................................... 14
12
           G.       Treatment of Miscellaneous Items ........................................................................... 16
13   V.         EFFECT OF CONFIRMATION ................................................................................... 20
14         A.       Overall ...................................................................................................................... 20
15         B.       Discharge .................................................................................................................. 20
           C.       Re-vesting ................................................................................................................. 21
16
           D.       Modification of Amended Plan ................................................................................ 21
17
           E.       Post-Confirmation Conversion/Dismissal ................................................................ 22
18         F.       Post-Confirmation Quarterly Fees ........................................................................... 22
19   VI.         RECOMMENDATION ............................................................................................... 23
20
21
22
23
24
25
26


Case 4:19-bk-04406-BMW                     Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27                                         Desc
                                           Main Document    Page 2 of 25
 1   I.     INTRODUCTION
 2          David K. Crowe and Colleen M. Crowe (“Debtors”) are the debtors in a Chapter 11
 3   bankruptcy case. On April 12, 2019, the Debtors commenced Chapter 11 proceedings. This
 4   document is the Chapter 11 Amended Plan of Reorganization Dated August 2, 2019
 5   Proposed by David K. Crowe and Colleen M. Crowe (the “Amended Plan”). Sent to you
 6   along with this document is the Amended Disclosure Statement, which has been approved
 7   by the United States Bankruptcy Court for the District of Arizona and is provided to help
 8   you understand the Amended Plan. This is a reorganization plan. The Debtors seeks to
 9   accomplish payments under the Amended Plan by a resolution of claims and a repayment
10   plan for their creditors. The effective date of the proposed Amended Plan is thirty (30) days
11   after an order confirming the Amended Plan becomes final (“Effective Date”).
12          As required by the Bankruptcy Code, the Amended Plan classifies Claims in various
13   Classes according to their right to priority of payments as provided in the Bankruptcy Code.
14   The Amended Plan states whether each Class of Claims is impaired or unimpaired. The
15   Amended Plan provides the treatment each Class will receive under the Amended Plan
16          The Amended Plan is proposed and filed pursuant to Section 1129 of the United
17   States Bankruptcy Code. The Debtors seek to resolve their Chapter 11 reorganization case
18   and the claims of their creditors with this Amended Plan.
19   II.    DEFINITIONS, RULES OF INTERPRETATION, COMPUTATION OF TIME
20
            For purposes of this Amended Plan and the accompanying Amended Disclosure
21
     Statement, capitalized terms shall have the meanings as set forth in this Amended Plan or as
22
     set forth in the Amended Disclosure Statement. Such meanings are equally applicable to the
23
     singular and the plural forms of the defined terms, unless the context otherwise requires.
24
     Unless otherwise defined, terms have the meaning assigned to them under title 11 of the
25
     United States Code or the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”).
26
                                                   1
Case 4:19-bk-04406-BMW       Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27           Desc
                             Main Document    Page 3 of 25
 1   The rules of construction applicable to the Bankruptcy Code and the Bankruptcy Rules are
 2   applicable to the Amended Plan and Amended Disclosure Statement.
 3              In computing any period of time prescribed or allowed by the Amended Plan, the
 4   provisions of Bankruptcy Rule 9006(a) shall apply.
 5   III.       SUMMARY OF THE PLAN OF REORGANIZATION
 6              The goal of the Amended Plan is for the Debtors to make payments over time from
 7   their exempt assets, and from a new business venture. This will allow the Debtors to repay
 8   creditors.
 9              All claims and interests are placed into classes as set forth herein. A claim or interest
10   is placed in a particular class, only to the extent that the claim or interest falls within the
11   description of that class and is classified in all other classes to the extent that any portion of
12   the claim or interest falls within the description of such other class.
13              A claim or interest is placed in a particular class for all purposes, including voting on
14   the Amended Plan, confirmation, and receiving distributions pursuant to the Amended Plan,
15   only to the extent that such claim or interest is an Allowed Claim in that class, and such
16   claim has not been paid, released, or otherwise settled prior to the effective date which shall
17   be thirty (30) days after an order confirming the Amended Plan becomes final (“Effective
18   Date”). The voting rights of each class are as follows:
19
20      Class                          Description                        Status         Voting Rights
            1       Administrative Claims                               Unimpaired     Not entitled to vote
21
            2       Secured Claim of Quicken Loans                      Unimpaired     Not entitled to vote
22          3       Secured Claim of USAA (Residence)                    Impaired        Entitled to vote
23          4       Secured Claim of USAA (Vehicle)                      Impaired        Entitled to vote
            5       Secured Claim of Jeremy Nicolaides                   Impaired        Entitled to vote
24
            6       Secured Claims of Kenneth Braccio, Michael           Impaired        Entitled to vote
25                  Sherwood, and Elden Crom

26
                                                         2
Case 4:19-bk-04406-BMW           Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27               Desc
                                 Main Document    Page 4 of 25
 1       7        Priority Tax Claims                                    Impaired         Entitled to vote
         8        General Unsecured Claims                               Impaired         Entitled to vote
 2
 3            Monetary funding of the Amended Plan will come from the current assets of the
 4   Debtors and future operations. Mr. Crowe is employed by the start-up entity, EnerTech-AI
 5   Texas, LLC. As an employee, Mr. Crowe will be paid a salary of $200,000.00 per year. This
 6   salary will allow the Debtors to make their Amended Plan payments by contributing their
 7   Disposable Income for five years. Additionally, the Debtors will pledge $50,000.00 of their
 8   otherwise exempt assets to make Effective Date payments. Allowed claims of the Debtors
 9   will be paid from these sources.
10            Following is a summary of the proposed payments to creditors under the Amended
11   Plan:
12
13    Class                          Creditors                                 Payment Terms
        1       Administrative Claimants                              To be paid on the Effective Date or
14                                                                    as otherwise agreed by such
                                                                      Claimants
15
16    Class           Creditors           Description of Collateral             Payment Terms
        2       Quicken Loans            3650 W. Camino Christy,      Monthly principal and interest
17                                       Tucson, Arizona 85742        according to loan terms--Unchanged
                                                                      from contractual terms
18      3       USAA                     3650 W. Camino Christy,      Monthly principal and interest at 5%
                                         Tucson, Arizona 85742        per annum, amortized over 15 years
19
20    Class            Creditor           Description of Collateral     Collateral      Payment Terms
                                                                        Value and
21
                                                                         Basis of
22                                                                      Valuation
        4       USAA                     2016 Toyota Tacoma           $12,469.00       Secured Claim
23                                                                    (Blue Book)      equal to current
                                                                                       value--Monthly
24                                                                                     payments for 60
                                                                                       months at 5%
25                                                                                     interest

26
                                                       3
Case 4:19-bk-04406-BMW            Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27               Desc
                                  Main Document    Page 5 of 25
 1
      Class       Creditors         Collateral          Amount Due        Interest       Monthly        Term
 2                                                                          Rate         Payment
       5      Jeremy Nicolaides     Hyster Life          $1,575.00           5%           $69.10        24
 3                                  Truck Model                                                        months
                                    H80XM
 4
       6      Kenneth Braccio,      Welding Table,      $20,000.00           5%          $377.42        60
 5            Michael Sherwood,     Work Benches,                                                      months
              and Elden Crom        sensors, air
 6                                  compressor,
                                    generator, band
 7                                  saw, drill press,
                                    grinders,
 8                                  shelving units,
                                    refrigerator,
 9                                  valves, high
                                    volume water
10
                                    strainer, 12
11                                  CAN
                                    communication
12                                  hubs

13
      Class           Creditors              Amount Owed and                      Payment Terms
14                                               Tax Period
       7      Internal Revenue Service     Claim filed for $33,100   Repay allowed claim in full with 5%
15                                         for Tax Year 2018         interest amortized over 60 equal
                                                                     monthly payments.
16     7      ADOR                         Claim filed for           Repay allowed claim in full with 5%
                                           $1,728.60                 interest amortized over 60 equal
17                                                                   monthly payments.
18
19    Class          Creditors                                      Payment Terms
        8     Unsecured Claimants          Pro rata share of $10,000 Effective Date Payment plus pro rata
20                                         share of projected non-disposable income payments after
                                           payment of higher priority claims, to be paid on the 15th day
21                                         following each calendar quarter starting on the first full month
                                           following the Effective Date. The first quarterly payment and
22                                         last quarterly payment will be prorated depending on the
                                           Effective Date relative to such calendar quarter. In addition,
23                                         25% of all gross proceeds recovered from claims against
                                           Turbine Powered Technology, Tucson Embedded Systems, and
24                                         Brew.
25
26
                                                        4
Case 4:19-bk-04406-BMW        Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27                     Desc
                              Main Document    Page 6 of 25
 1   IV.    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 2             A. Class 1 – Administrative Claims

 3          Administrative Expenses are Claims for costs or expenses of administering Debtors’

 4   Chapter 11 case, which are allowed under Bankruptcy Code §503(b). Fees payable to the

 5   Clerk of the Bankruptcy Court and the Office of the United States Trustee were also

 6   incurred during the Chapter 11 Case and are considered Administrative Expenses.

 7          The Bankruptcy Code requires that all administrative expenses be paid on the

 8   Effective Date of the Amended Plan, unless a particular claimant agrees to different

 9   treatment. The Bankruptcy Court must approve all professional compensation and expenses.

10          Each Professional Person requesting compensation in the case pursuant to

11   Bankruptcy Code §§327, 328, 330, 331, 503(b) and/or 1103 shall file an application for

12   allowance of final compensation and reimbursement of expenses not later than sixty (60)

13   days after the Confirmation Date.

14          Nothing herein shall prohibit each Professional Person from requesting interim

15   compensation during the course of this case pending Confirmation of the Amended Plan. No

16   motion or application is required to fix fees payable to the Clerk’s Office or the Office of

17   the United States Trustee, as those fees are determined by statute.

18          The Administrative Claims to be paid on the Effective Date, or as otherwise agreed

19   by such Claimants are anticipated to total approximately $125,000.00 and are broken down

20   as follows:

21
                   Description                                                  Estimate
22
                   Debtors’ Estimated Administrative Attorneys’               $50,000.00
23                 Fees and Costs After Applying Retainer
24                 Debtors’ Estimated Adversary Attorney Fees and             $50,000.00
                   Costs
25
                   Debtors’ Estimated Administrative Case U.S.                  $1,300.00
26                 Trustee Quarterly Fees
                                                    5
Case 4:19-bk-04406-BMW        Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27           Desc
                              Main Document    Page 7 of 25
 1                 Committee’s Estimated Administrative Case                  $25,000.001
                   Attorneys’ Fees and Costs
 2
                   Estimated Total                                           $126,300.00
 3
                 B. Classified Claims
 4
                    1.     Classes of Secured Claims
 5
              Secured Claims are Claims secured by liens on property of the estate.
 6
              The following represents all Classes containing pre-petition Secured Claims and their
 7
     treatment under the Amended Plan.
 8
                    Class 2—Secured Claim of Quicken Loans Against Residence
 9
10                                           Description of
         Class    Name of Creditor                                        Payment Terms
11                                             Collateral
          2      Quicken Loans          3650 W. Camino Christy,     Monthly principal and
12                                      Tucson, Arizona 85742       interest according to loan
13                                                                  terms--Unchanged from
                                                                    contractual terms
14
              Quicken Loans holds a valid first position purchase money lien against the Debtors’
15
     residence located at 3650 W. Camino Christy, Tucson, AZ 85742 in the approximate
16
     amount of $140,167.76.
17
              The Class 2 claim of Quicken Loans will be allowed in its outstanding amount and
18
     repaid according to its terms. This Creditor’s legal, equitable, and contractual rights
19
     remain unchanged with respect to the above collateral. Quicken Loans will continue to be
20
     paid according to its contractual terms, with no changes, until paid in full.
21
              The Class 2 Quicken Loans Secured Claim is not Impaired and is not entitled to
22
     vote.
23
24   1
      This is an estimate from the Debtors as to reasonable fees and costs for Committee
25   Counsel. Committee Counsel provided an estimate of fees and costs totaling $100,000,
     which the Debtors do not believe reasonable, and reserve all rights to contest reasonableness
26   of if later asserted in that amount.
                                                    6
Case 4:19-bk-04406-BMW         Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27          Desc
                               Main Document    Page 8 of 25
 1                       Class 3—Secured Claim of USAA Against Residence
 2    Class      Name of Creditor      Description of Collateral       Payment Terms
        3       USAA                   3650 W. Camino Christy, Monthly principal and
 3
                                       Tucson, Arizona 85742     interest at 5% per annum,
 4                                                               amortized over 15 years
 5            USAA holds a valid second position lien against the Debtors’ residence located at

 6   3650 W. Camino Christy, Tucson, AZ 85742 in the approximate amount of $120,694.97.

 7   The lien arose from a home equity line of credit. The loan currently calls for monthly

 8   interest only payments and must be renewed annually.

 9            The Class 3 Claim of USAA will be converted to a fixed rate, fully amortizing loan.

10   USAA will be repaid, in full, with interest at the rate of 5% per annum. USAA will be paid

11   monthly principal and interest payments, amortized over a 15-year period.

12            The Class 3 USAA Secured Claims is Impaired and entitled to vote.

13
                      Class 4—Secured Claim of USAA against Toyota Tacoma
14
                                                                   Collateral
15                                             Description of      Value and       Payment
        Class         Name of Creditor
16                                              Collateral          Basis of        Terms
                                                                   Valuation
17        4        USAA                      2016 Toyota          $12,469.00     Secured Claim
                                             Tacoma               (Debtor’s      equal to
18                                                                Opinion of     current value--
19                                                                Value          Monthly
                                                                  based on       payments for
20                                                                wear and       60 months at
21                                                                tear)          5% interest
              USAA holds a valid lien against the Debtors’ 2016 Toyota Tacoma in the
22
     approximate amount of $22,967.05. Debtors contend the value of 2016 Toyota Tacoma is
23
     less than the amount of the Claim.
24
              The Class 4 Claim of USAA will be allowed and paid in an amount equal to the value
25
     of the 2016 Toyota Tacoma, as established by Bankruptcy Court order or by stipulation of
26
                                                   7
Case 4:19-bk-04406-BMW        Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27          Desc
                              Main Document    Page 9 of 25
 1   the Parties. The Debtors assert the current value is $12,469.00. The Debtors will pay the
 2   allowed Secured Claim in full with interest at a rate of 5% per annum from the Effective
 3   Date through 60 equal monthly payments. Payments will be due on the 15th day of the
 4   month, starting on the first full month following the Effective Date. Any remaining amount
 5   due to USAA will be allowed and treated as a General Unsecured Claim and will be treated
 6   in Class 8 below.
 7            The Class 4 Claim of USAA is Impaired and entitled to vote.
 8             Class 5 Secured Claim of Jeremy Nicolaides against Hyster Lift Truck
 9                Name of                           Amount      Interest    Monthly
      Class                        Collateral                                             Term
10                Creditor                           Due         Rate       Payment
                Jeremy          Hyster Lift Truck   $1,575.00      5%        $69.10       24
11      5
                Nicolaides      Model H80XM                                              months
12            Mr. Nicolaides holds a valid first position lien against the Hyster Lift Truck Model
13   H80XM in the amount of $1,575.00. Mr. Crowe uses this equipment in the businesses that
14   he owns. The loan calls for monthly interest only payments with the principal payable on
15   demand.
16            The Class 5 Secured claim of Mr. Nicolaides will be allowed and repaid over a fixed
17   term. The Debtors will pay the allowed Secured Claim in full with interest at a rate of 5%
18   per annum from the Effective Date through 24 equal monthly payments. Payments will be
19   due on the 15th day of the month, starting on the first full month following the Effective Date.
20            The Class 5 Claim of Jeremy Nicolaides is Impaired and entitled to vote.
21
22
23
24
25
26
                                                    8
Case 4:19-bk-04406-BMW        Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27            Desc
                              Main Document   Page 10 of 25
 1      Class 6 Secured Claim of Kenneth Braccio, Michael Sherwood, and Elden Crom
 2               Name of                            Amount        Interest   Monthly
      Class                        Collateral                                          Term
                 Creditor                            Due           Rate      Payment
 3
      Class Kenneth             Welding Table,       $20,000.00     5%       $377.42    60
 4      6   Braccio,            Work Benches,                                          months
              Michael           sensors, air
 5            Sherwood, and     compressor,
              Elden Crom        generator, band
 6                              saw, drill press,
                                grinders, shelving
 7
                                units, refrigerator,
 8                              valves, high
                                volume water
 9                              strainer, 12 CAN
                                communication
10                              hubs (“Tools”)
11          Mr. Braccio, Mr. Sherwood, and Mr. Crom hold a valid first position lien against
12   various tools and equipment owned by the Debtors in the amount of $20,000.00. Mr. Crowe
13   uses this equipment in the businesses that he owns. The loan calls for monthly interest only
14   payments that are due on demand.
15          The Class 6 Secured claim of Mr. Braccio, Mr. Sherwood, and Mr. Crom will be
16   allowed and repaid over a fixed term. The Debtors will pay the allowed Secured Claim in
17   full with interest at a rate of 5% per annum from the Effective Date through 60 equal
18   monthly payments. Payments will be due on the 15th day of the month, starting on the first
19   full month following the Effective Date.
20          The Class 6 Claim of Kenneth Braccio, Michael Sherwood, and Elden Crom is
21   Impaired and entitled to vote.
22                 2.     Classes of Unsecured Claims
23
24                                   Class 7 Priority Tax Claims

25          Priority Tax Claims are Claims of governmental units for certain income,

26   employment, and other taxes described under Bankruptcy Code §507(a)(8). These Claims

                                                    9
Case 4:19-bk-04406-BMW        Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27         Desc
                              Main Document   Page 11 of 25
 1   are entitled to priority and must be paid pursuant to Bankruptcy Code §§1129(a)(9)(C) and
 2   (D). These Claims are to be treated as follows:
 3
 4                                                Claimed Amount
        Class          Name of Creditor             Owed and Tax           Payment Terms
 5                                                      Period
          7         Internal Revenue Service     Claim filed for      Repay allowed claim in
 6
                                                 $33,100 for Tax Year full with 5% interest
 7                                               2018                 amortized over 60 equal
                                                                      monthly payments
 8                                                                    (approximately $622.75
 9                                                                    per month).
          7         ADOR                         Claim Filed for      Repay allowed claim in
10                                               $1,728.60            full with 5% interest
                                                                      amortized over 60 equal
11
                                                                      monthly payments.
12            The Class 7 Priority Tax claims consist of any tax amounts owing for tax
13   years 2018. The Debtors filed an extension, so have not yet filed their 2018 tax
14   returns. Such claims will be allowed in amounts owed upon completion of such
15   returns.
16            The Class 7 Allowed Priority Tax Claims of the IRS and the ADOR will be allowed
17   and paid in full along with interest at a rate of 5% per annum from the Effective Date
18   through 60 equal monthly payments. Payments will be due on the 15th day of the month,
19   starting on the first full month following the Effective Date.
20            These Claims are Impaired and Entitled to Vote.
21
22
23
24
25
26
                                                    10
Case 4:19-bk-04406-BMW       Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27        Desc
                             Main Document   Page 12 of 25
 1                               Class 8 General Unsecured Claims
 2          General Unsecured Claims are not entitled to priority under Bankruptcy Code
 3   §507(a). General Unsecured Claims include various unsecured obligations, as well as
 4   various obligations arising from ongoing litigation. General Unsecured Claims are only
 5   entitled to be treated under this Class 8 when such claims are allowed, either by agreement
 6   of the Debtors, or a final order which is not subject to appeal, from the Bankruptcy Court.
 7   Total Scheduled and filed general unsecured claims are $30,573,198.66. $30,334,536.82 of
 8   such total represent disputed claims filed by Tucson Embedded Systems and Turbine
 9   Powered Technology. In addition to disputing these claims, the Debtors have asserted
10   claims against such creditors which will also offset any claim by such parties. The Debtors
11   believe allowable claims will total less than $200,000.
12          Allowed Class 8 General Unsecured Claims will be paid from contributions of the
13   Debtors over a period up to 5 years. Debtors will commit all of their projected non-
14   disposable income for the next 60 months of $2,456.33 per month to payment of creditors.
15   Such amounts will be used to pay any outstanding administrative expenses, then pay priority
16   unsecured creditors (approximately $657.26 per month), and then distributed pro rata to
17   General Unsecured Creditors. General Unsecured Creditors are expected to receive
18   approximately $107,935.20 plus an Effective Date payment of at least $10,000.00 for a total
19   of $117,935.20. To the extent additional Effective Date cash is available, it will also be paid
20   to General unsecured Creditors.
21          Significant benefit is also contributed through the claim disallowance process related
22   to claims filed by Tucson Embedded Systems and Turbine Powered Technology. In addition,
23   General Unsecured Claims will be paid 25% of all gross proceeds recovered from the
24   claims against Turbine Powered Technology, Tucson Embedded Systems, and Brew, as
25   described in Section II.D above. Allowed General Unsecured Creditors will be paid from
26   quarterly distributions of approximately $5,397.21 per quarter. If the Debtors make a
                                                   11
Case 4:19-bk-04406-BMW       Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27            Desc
                             Main Document   Page 13 of 25
 1   greater payment in any quarter, such overpayment amount will credit against the last
 2   payments due under the Amended Plan, such that additional payments shorten the
 3   repayment period.
 4          General Unsecured Claims will be entitled to a pro rata share of each quarterly
 5   distribution. If all General Unsecured Claims are paid in full before $117,935.20 plus 25%
 6   of gross litigation proceeds are distributed to this class of creditors, payments will continue
 7   as if such claims accrued interest at a rate of 4% per annum from the Effective Date.
 8          To the extent any General Unsecured Claims are not yet allowed, the Debtors will
 9   ask the Court to estimate those claims and the related pro-rata distribution for such claims
10   will be held in a trust account until those claims are allowed at which time they will be
11   distributed to the claimholder or disallowed at which time they will be distributed pro-rata
12   to the remaining allowed claim holders.
13          Payments will be due on the 15th day following each calendar quarter, starting on the
14   first full month following the Effective Date. The first and last quarterly payments will be
15   prorated depending on the Effective Date relative to such calendar quarter.
16          Class 8 General Unsecured Claims are Impaired and entitled to vote.
17             C. Cramdown and Absolute Priority Rule
18          If a Class of Creditors does not accept the Amended Plan, Debtors will seek to obtain
19   Confirmation through the cramdown provisions of Bankruptcy Code §1129(b). This means
20   that the Amended Plan must be fair and equitable to the Class that does not accept the
21   Amended Plan. The test for whether the Amended Plan is fair and equitable is found under
22   Bankruptcy Code §1129(b).
23          The balance of this section only applies if a Class of Unsecured Claims does not
24   accept the Amended Plan. In that instance, Debtors will seek Confirmation of the Amended
25   Plan pursuant to Bankruptcy Code §1129(b). The Absolute Priority Rule is contained in
26
                                                   12
Case 4:19-bk-04406-BMW       Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27             Desc
                             Main Document   Page 14 of 25
 1   Bankruptcy Code §1129(b)(2)(B).2 If a Class of Unsecured Claims has not voted to accept
 2   the Amended Plan, the Absolute Priority Rule provides that Debtors may not retain property
 3   unless the holders of Claims in the Class are paid in full or unless a New Value Contribution
 4   is paid by the Debtors to aid confirmation of the Amended Plan.
 5          As a New Value Contribution, and to aid confirmation of their Amended Plan, the
 6   Debtors will contribute not less than $50,000.00 from other exempt assets and commit all
 7   projected disposable income for five years to pay its creditors.
 8             D. Acceptance or Rejection of the Amended Plan
 9          Each Impaired Class of Creditors with Claims against Debtors’ estate shall be
10   entitled to vote separately to accept or reject the Amended Plan. A Class of Creditors shall
11   have accepted the Amended Plan if the Amended Plan is accepted by at least two-thirds in
12   the aggregate dollar amount and more than one-half in number of holders of the Allowed
13   Claims of such Class that have voted to accept or reject the Amended Plan.
14          In the event that any Impaired Class of Creditors shall fail to accept the Amended
15   Plan in accordance with Bankruptcy Code §1129(a), the Proponent reserves the right to
16   request that the Bankruptcy Court confirm the Amended Plan in accordance with
17   Bankruptcy Code §1129(b).
18
               E. Means of Effectuating the Amended Plan
19
            The Amended Plan will be funded by the following:
20
                   1.     Net Cash from liquidating non-exempt stock and brokerage accounts,
21
     after deducting 20% to pay estimated capital gains taxes. Such amount is anticipated to total
22
     approximately $40,000;
23
24
25
     2
       The 9th Circuit Court of Appeals has determined that the Absolute Priority Rule applies to
26   individual chapter 11 cases. See In re Zachary, 811 F. 3d 1191 (9th Cir. 2016).
                                                   13
Case 4:19-bk-04406-BMW       Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27           Desc
                             Main Document   Page 15 of 25
 1                 2.      Cash from the Debtors’ accounts, after reserving $25,000 for future
 2   business operations. Such amount is expected to total $41,000.
 3                 3.      $50,000.00 of cash contributed by the Debtors raised from
 4   encumbering or liquidating otherwise exempt assets, all of which is new value from the
 5   Debtors, and will be made available to make Effective Date Payments;
 6                 4.      Projected disposable income from the 60 months following the
 7   Effective Date of not less than $147,379.80, or until all claims are paid in full whichever
 8   comes first. Projected disposable income is calculated and set forth in greater detail in the
 9   attached Exhibit 4.
10             F. Total funding of the Plan will total $278,379.80.
11                 5.      Retained Assets
12                         a. Non-Exempt Assets Retained by the Debtors
13
                                 Asset Description                                Approximate
14                                                                                Liquidation
15                                                                                   Value

16    Home Equity in excess of $150,000 homestead Exemption                            $38,365.69

17    2016 Toyota Tacoma                                                                     $0.00

18    Boat                                                                                 $500.00

19    Tools                                                                                  $0.00

20    Checking and Savings Accounts                                                    $25,000.00

21    Hyster Lift Truck                                                                  $6,425.00

22    Brokerage Account                                                                         $00

23    Southwest Airlines Stock                                                                  $00

24    100% Interest in CE-Systems, Inc                                                       $0.00

25    100% Interest in Arizona Turbine Technology, Inc.                                      $0.00
26    40% Interest in EnerTech-AI Texas, LLC                                                 $0.00

                                                   14
Case 4:19-bk-04406-BMW       Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27            Desc
                             Main Document   Page 16 of 25
 1    100% Interest in Vida Gasline, LLC                                             $35,500.00
 2    Other Personal Property                                                           $500.00
 3                                               Total:                            $106,290.69
 4
 5                        b.      Exempt Assets Retained by the Debtors

 6                         Asset Description                                    Equity Value
     Home Equity-Debtors’ Residence located at:                                    $150,000.00
 7               3650 W Camino Christy, Tucson, AZ
 8   2012 MKZ-Hybrid with 123,000 miles                                               $3,205.00
 9   2009 Toyota Tacoma with 150,000 miles                                            $4,000.00
10   Household Furnishings                                                            $3,000.00
11   Household Electronics                                                            $1,000.00
12   Clothing                                                                           $500.00
13   Jewelry                                                                            $400.00
14   Animals                                                                                 0.00
15   Tools                                                                              $12,000
16   Retirement Accounts                                                           $510,386.56
17
                          Total:                                                   $681,286.56
18                        (Subject to $50,000 New Value
                    Contribution)
19
                   6.     Feasibility
20
             The feasibility of Debtors Amended Plan is set forth in Exhibit 4 to the Amended
21
     Disclosure Statement.
22
                   7.     Liquidation Analysis
23
             An analysis of the liquidation values and expenses is attached to the Amended
24
     Disclosure Statement as Exhibit 5.
25
                   8.     Disbursing Agents
26
                                                   15
Case 4:19-bk-04406-BMW         Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27        Desc
                               Main Document   Page 17 of 25
 1          Debtors will serve as the Disbursing Agents without compensation and without
 2   posting a bond.
 3             G. Treatment of Miscellaneous Items
 4                 1.     Executory Contracts and Unexpired Leases
 5                        a)      Assumptions
 6          The Debtors are not aware of any executory contracts that they are a party to.
 7          On the Effective Date, any of the unexpired leases and executory contracts that have
 8   not previously been assumed shall be deemed rejected, subject to the right of the Debtors to
 9   seek authority to assume such contracts upon becoming aware of the same. If you are a
10   party to a lease or contract to be assumed and you object to the assumption of your
11   lease or contract, you must file and serve your objection to the Amended Plan within
12   the deadline for objecting to the Confirmation of the Amended Plan.
13                        b)      Claims Bar Date for Rejected Contracts and Leases
14          On the Effective Date, all executory contracts not assumed shall be deemed to be
15   rejected. The Order confirming the Amended Plan shall constitute an order approving the
16   rejection of the leases or contracts that have not previously been rejected. If you are a party
17   to a contract or lease to be rejected and you object to the rejection of your contract or lease,
18   you must file and serve your objection to the Amended Plan within the deadline for
19   objecting to the Confirmation of the Amended Plan. THE BAR DATE FOR FILING A
20   PROOF OF CLAIM BASED ON A CLAIM ARISING FROM THE REJECTION
21   UNDER THE PLAN OF A LEASE OR CONTRACT IS THIRTY (30) DAYS FROM
22   THE EFFECTIVE DATE OF THE PLAN. Any Claim based on the rejection of
23   executory contracts or unexpired leases will be barred if the proof of Claim is not timely
24   filed, unless the Bankruptcy Court later orders otherwise.
25                        c)      Retention of Jurisdiction
26
                                                   16
Case 4:19-bk-04406-BMW         Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27           Desc
                               Main Document   Page 18 of 25
 1          Notwithstanding confirmation or the Effective Date having occurred, the Court shall
 2   retain and have full jurisdiction as is allowed under Title 28 of the United States Code, the
 3   Bankruptcy Code, or other applicable law to enforce the provisions, purposes, and intent of
 4   the Amended Plan, including, without limitation, any proceedings related to:
 5                         a)      Determination of the allowance, classification, or priority of
 6   claims and interests, costs, attorney’s fees, and payment of post-petition interest, or
 7   objections thereto;
 8                         b)      Construing, implementing, enforcing, executing, or
 9   consummating the Amended Plan, the confirmation order, any other order of the Court, any
10   document attached as an exhibit to the Amended Plan or contemplated by the Amended
11   Plan, or any other matter referred to in the Amended Plan;
12                         c)      Determination of all matters that are pending before the Court in
13   the Chapter 11 Case prior to the Effective Date or that may arise after the Effective Date;
14                         d)      Determination of any and all applications for allowance or
15   requests for payment of administrative claims, including, without limitation, requests for
16   allowance and payment of compensation and expense reimbursement of professional
17   persons;
18                         e)      Determination of motions for the rejection, assumption, or
19   assignment of executory contracts or unexpired leases, and determination of the allowance
20   of any claims resulting from the rejection of executory contracts and unexpired leases;
21                         f)      Determination of all applications, motions, adversary
22   proceedings, contested matters, and any other litigated matters instituted prior to the closing
23   of the Chapter 11 Case;
24                         g)      Modification of the Amended Plan pursuant to §1127 of the
25   Bankruptcy Code, prior to the Effective Date, remedy of any defect or omission in the
26   Amended Plan or confirmation order, reconciliation of any inconsistency within the
                                                    17
Case 4:19-bk-04406-BMW          Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27           Desc
                                Main Document   Page 19 of 25
 1   Amended Plan and the loan documents, so as to carry out the intent and purpose of the loan
 2   documents;
 3                        h)      Issuance of injunctions or taking such other actions or making
 4   such other orders as may be necessary or appropriate to restrain interference with the
 5   Debtors by any party with the Amended Plan or its execution or implementation by any
 6   person, including the interference of the business of EnerTech-AI Texas, LLC because of
 7   the involvement of David K. Crowe for any claims or causes of action that arose pre-
 8   petition;
 9                        i)      Issuance of such orders in aid of consummation of the Amended
10   Plan and the confirmation order, notwithstanding any otherwise applicable non-bankruptcy
11   law, with respect to any person, to the full extent authorized by the Bankruptcy Code;
12                        j)      Ordering the assumption or rejection of executory contracts or
13   leases to which the Debtors are a party, which have not previously been resolved;
14                        k)      Any determination necessary or appropriate under §505 of the
15   Bankruptcy Code or any other determination relating to priority tax claims, taxes, tax
16   refunds, tax attributes, and tax benefits affecting the Debtors, their estate, or the Property
17   through the end of the fiscal year in which the Effective Date occurs;
18                        l)      Entry of a final decree closing this Chapter 11 Case;
19                        m)      Determination of such other matters, and for such other
20   purposes, as may be provided in the confirmation order;
21                        n)      The Bankruptcy Court shall retain jurisdiction of this case
22   pursuant to the provisions of the Bankruptcy Code, pending the final allowance or
23   disallowance of all Claims affected by the Amended Plan; and
24                        o)      In addition, the Bankruptcy Court shall retain jurisdiction to
25   implement the provisions of the Amended Plan in the manner as provided under Bankruptcy
26   Code §1142(a)-(b). If the Bankruptcy Court abstains from exercising, or declines to exercise
                                                    18
Case 4:19-bk-04406-BMW         Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27            Desc
                               Main Document   Page 20 of 25
 1   jurisdiction, or is otherwise without jurisdiction over any matter set forth in this Section, or
 2   if Debtors or the Reorganized Debtors elect to bring an action or proceeding in any other
 3   forum, then this Section shall have no effect upon and shall not control, prohibit or limit the
 4   exercise of jurisdiction by any other court, public authority or commission having
 5   competent jurisdiction over such matters.
 6                         d)      Procedures for Resolving Contested Claims
 7            If Debtors disagree with the amount of any secured or unsecured claim, Debtors
 8   must separately file an objection to any claim they are not accepting. Objections to
 9   Secured Claims must be filed prior to the deadline for filing objections to Confirmation.
10   Objections to Unsecured Claims, except for those Claims more specifically deemed
11   Allowed in the Amended Plan, may be filed by Reorganized Debtors or any party in interest
12   up to and including sixty (60) days following the entry of the Confirmation Order. With
13   respect to disputed Claims, the Disbursing Agents will hold in a separate interest-bearing
14   reserve account such funds as would be necessary to make the required distribution on the
15   Claim as listed either in Debtors’ schedules or the filed proof(s) of claim or as otherwise
16   estimated by the Court.
17                         e)      Notices Under the Amended Plan
18            All notices, requests or demands with respect to this Amended Plan shall be in
19   writing and shall be deemed to have been received within five (5) days of the date of
20   mailing, provided they are sent by U.S. mail, postage prepaid by Debtors to the address
21   identified in a party’s proof of claim filed in this case and to the address identified in a
22   party’s notice of appearance filed with the Court, and if sent to the Debtors, addressed to:
23   Isaac D. Rothschild , Mesch Clark Rothschild, 259 N. Meyer Avenue, Tucson, Arizona
24   85701.
25
26
                                                     19
Case 4:19-bk-04406-BMW          Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27            Desc
                                Main Document   Page 21 of 25
 1   V.     EFFECT OF CONFIRMATION

 2               A. Overall

 3          From and after entry of the Confirmation Order, the Amended Plan will be binding

 4   on and inure to the benefit of the Debtors, and all present and former holders of Claims and

 5   Equity Interests. Except as otherwise provided in the Amended Plan or the Confirmation

 6   Order, the Confirmation Order acts as a discharge, effective as of the Effective Date, of any

 7   and all debts of the Debtors that arose at any time before the entry of the Confirmation

 8   Order, including, but not limited to, all principal and any and all interest accrued thereon,

 9   pursuant to Bankruptcy Code §§524 and 1141(d)(1). The discharge of the Debtors shall be

10   effective as to each claim, regardless of whether a proof of claim thereof was filed, whether

11   the claim is an Allowed Claim or whether the holder thereof votes to accept the Amended

12   Plan. Except as otherwise provided herein, upon the Effective Date, all such holders of

13   claims and equity interests and their affiliates will be forever precluded and enjoined,

14   pursuant to Bankruptcy Code §§105, 524, and 1141, from prosecuting or asserting any such

15   discharged claim against the Debtors or the Reorganized Debtors, or against any of their

16   assets or properties, any other or further claim or equity interests based upon any act or

17   omission, transaction, or other activity of any kind or nature that occurred prior to the

18   Effective Date, whether or not such holder has filed a proof of claim or proof of equity

19   interest.

20               B. Discharge
21          Under Bankruptcy Code §141(d)(5), Debtors will not be discharged from any debts
22   unless and until: (i) Debtors complete all payments under the Amended Plan and obtain an
23   order of the Bankruptcy Court granting a discharge (ii) the Bankruptcy Court grants a
24   limited (“hardship”) discharge as allowed under Bankruptcy Code §1141(d)(5)(B); or (ii)
25   the Bankruptcy Court orders otherwise for cause. Notwithstanding the other terms of this
26   paragraph—non-dischargeable debts under Bankruptcy Code §523 will not be discharged.

                                                    20
Case 4:19-bk-04406-BMW        Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27            Desc
                              Main Document   Page 22 of 25
 1          If confirmation of the Amended Plan does not occur, the Amended Plan shall be
 2   deemed null and void. In such event nothing contained in this Amended Plan shall be
 3   deemed to constitute a waiver or release of any Claims against the Debtors or their estate or
 4   any other persons, or to prejudice in any manner the rights of Debtors or their estate or any
 5   person in any further proceeding involving the Debtors or their estate. The provisions of the
 6   Amended Plan shall be binding upon Debtors and all creditors, regardless of whether such
 7   claims are impaired or whether such parties accept the Amended Plan, upon confirmation
 8   thereof.
 9              C. Re-vesting
10          Upon the Effective Date, all Assets of the Debtors will re-vest in the Reorganized
11   Debtors, free and clear of all liens, claims, and encumbrances other than as expressly
12   provided for in the Amended Plan. After the Effective Date, the Reorganized Debtors shall
13   implement the Amended Plan as provided for herein and in the Debtors’ Amended
14   Disclosure Statement. After the Effective Date, the Reorganized Debtors shall be further
15   responsible for (a) making all payments contemplated under the Plan, (b) making all
16   reporting and other filings as required by the United States Trustee, and (c) closing the
17   Chapter 11 case.
18
                D. Modification of Amended Plan
19
            This Amended Plan may be modified upon application of the Debtors or corrected
20
     prior or subsequent to Confirmation, or prior to consummation, after notice and hearing, as
21
     provided by law including without limitation 11 U.S.C. §1127. The Debtors may modify the
22
     Amended Plan at any time before Confirmation. The Bankruptcy Court, however, may
23
     require a new disclosure statement or re-voting on the Amended Plan if the Debtors modify
24
     the Amended Plan before Confirmation. The Debtors may also seek to modify the Amended
25
     Plan at any time after Confirmation as long as: (i) the Amended Plan has not been
26
                                                   21
Case 4:19-bk-04406-BMW       Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27            Desc
                             Main Document   Page 23 of 25
 1   substantially consummated; and (ii) the Bankruptcy Court authorizes the proposed
 2   modification after notice and a hearing.
 3             E. Post-Confirmation Conversion/Dismissal
 4          A creditor or party in interest may bring a motion to convert or dismiss the case
 5   under Bankruptcy Code §1112(b), after the Amended Plan is confirmed, if there is a default
 6   in performing under the Amended Plan. If the Bankruptcy Court orders the case converted
 7   to Chapter 7 after the Amended Plan is confirmed, then all property that had been property
 8   of the Chapter 11 estate, and that has not been disbursed pursuant to the Amended Plan, will
 9   re-vest in the Chapter 7 estate, and the automatic stay will be re-imposed upon the re-vested
10   property only to the extent that relief from stay was not previously granted by the
11   Bankruptcy Court during this case.
12
               F. Post-Confirmation Quarterly Fees
13
            Quarterly fees pursuant to 28 U.S.C. §1930(a)(6) continue to be payable to the office
14
     of the United States Trustee post-Confirmation until such time as the case is converted,
15
     dismissed, or closed pursuant to a final decree.
16
17
18
19
20
21
22
23
24
25
26
                                                   22
Case 4:19-bk-04406-BMW       Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27              Desc
                             Main Document   Page 24 of 25
 1   VI.    RECOMMENDATION

 2          The Debtors recommend that the Amended Plan be approved as it is in the best
 3   interest of this Estate and their creditors.
 4
     DATED: August 2, 2019
 5                                                        s/ David M. Crowe
                                                      DAVID M. CROWE
 6
 7
                                                          s/ Colleen M. Crowe
 8                                                    COLLEEN M. CROWE
 9   MESCH CLARK ROTHSCHILD
10
11   By     Frederick J. Petersen, # 19944
            Frederick J. Petersen
12          Isaac D. Rothschild
13          Attorneys for Debtors

14
     Notice of Electronic Filing (“NEF”)
15   electronically served on the date of filing
16   upon the registered CM/ECF Users herein
     as evidenced by the NEF.
17
     Copy emailed August 2, 2019 to:
18
19   Synchrony Bank                                   Turbine Powered Technology, LLC
     c/o PRA Receivables Management, LLC              c/o Its Managing Member, Ted McIntye, II
20   PO Box 41021                                     298 Louisiana Road, Port of West St. Mary
     Norfolk, VA 23541                                Franklin, LA 70538
21   E-mail: claims@recoverycorp.com                  Email: legal@marineturbine.com

22   D.C. Panagiotis
     The Panagiotis Firm
23   1540 W. Pinhook Rd.
     Lafayettte, LA 70503
24   Email: dan@panalaw.com
     Attorneys for Turbine Powered Technology, LLC
25
     26G0628
26
                                                     23
Case 4:19-bk-04406-BMW        Doc 129 Filed 08/02/19 Entered 08/02/19 16:38:27              Desc
                              Main Document   Page 25 of 25
